DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIMS ENTERED
Claims 23-25,27-31,33 were previously cancelled. C.F.R. 1.121(c)(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
Claims 23-25,27-31,33 have been treated as “new” claims and given new claim numbers 43-51.
Corrections may be made by the examiner in the case of correcting an amendment that is non-compliant under 37 CFR 1.121 whose entry would otherwise be recommended.
Response to Arguments
The Amendment filed 05MAY2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 102(a)(1), 103 rejections and drawing, claim objections previously set forth in the Non-Final Office Action mailed 08FEB2022. Applicant's arguments filed 05MAY2022 have been fully considered and they are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhi Yang (Allen) Xue on 19MAY2022.
The application has been amended as follows: 
1-21.	(Cancelled)
22.	(Previously Presented) A desalting and dehydrating system, comprising:
a washing and desalting device,
a demulsifying device, and
a separating device,
wherein the washing and desalting device comprises:
a first shell having a first receiving cavity, and is provided with a first liquid inlet and a first liquid outlet that are in communication with the first receiving cavity, and a plurality of filaments disposed in a longitudinal direction of the first receiving cavity at a filling density of 1%-9%,
wherein the demulsifying device comprises:
a second shell having a second receiving cavity, and is provided with a second liquid inlet and a second liquid outlet that are in communication with the second receiving cavity, wherein the second liquid inlet is in communication with the first liquid outlet; and
a demulsifying module disposed in the second receiving cavity, wherein the demulsifying module is made of an oleophilic and hydrophobic material or a hydrophilic and oleophobic material and has a plurality of through-holes, 
wherein the separating device comprises:
a third shell having a third receiving cavity, and is provided with a third liquid inlet, a light phase outlet and a heavy phase outlet that are in communication with the second liquid outlet; and
a first separating module and a second separating module, each of which comprises a fiber braided layer woven from oleophilic and hydrophobic filaments and hydrophilic and oleophobic filaments that are arranged in an intersecting manner to form intersections, wherein the first separating module and the second separating module are arranged in the third receiving cavity, and the third liquid inlet is disposed between the first separating module and the second separating module.
23-25.	(Cancelled).
26.	(Previously Presented) The desalting and dehydrating system of claim 22, wherein the demulsifying module further comprises a plurality of demulsifying parts, wherein:
the plurality of demulsifying parts are stacked together, each of the demulsifying parts is in a plate shape or sheet shape;
or, the plurality of demulsifying parts are connected sequentially, and the demulsifying module is formed in a wave shape;
or, each of the demulsifying parts is in a cylindrical shape.
27-31.	(Cancelled).
32. (Previously Presented) The desalting and dehydrating system of claim 22, wherein:
in the first separating module, a ratio of a quantity of light-phase affiliative filaments to a quantity of heavy-phase affiliative filaments is 1:(1-10), and
in the second separating module, a ratio of a quantity of light-phase affiliative filaments to a quantity of heavy-phase affiliative filaments is (1-10):1.
33.	(Cancelled).
34.	(Previously Presented) The desalting and dehydrating system of claim 22, further
comprising:
a first liquid distributor arranged in the third receiving cavity, and is disposed upstream of the first separating module, and comprises a plurality of first orifice plates stacked together, each of the first orifice plates is arranged horizontally, a diameter of each first orifice plate is 4 mm-8 mm, and a center distance between two adjacent holes of each first orifice plate is 20 mm-30 mm; and
a second liquid distributor arranged in the third receiving cavity, and disposed upstream of the second separating module, wherein the third liquid inlet is disposed between the first liquid distributor and the second liquid distributor, and the second liquid distributor comprises a plurality of second orifice plates stacked together.
35.	(Previously Presented) The desalting and dehydrating system of claim 22, further comprising:
a plurality of perforated corrugated plates disposed downstream of the second separating module and arranged in a spaced manner in a predetermined direction in the third receiving cavity, and pores of the perforated corrugated plates are arranged at wave troughs of the perforated corrugated plates.
36.	(Currently Amended) The desalting and dehydrating system of claim 22, further comprising:
a mixer having a mixing cavity, wherein a light phase inlet is provided in a bottom wall surface of the mixer, a heavy phase inlet is provided in a side wall surface of the mixer, and a liquid outlet of the mixer communicates with the first liquid inlet, a disturbing member is provided in the mixing cavity, and the disturbing member is selected from the group consisting of spiral plates, corrugated plates, rotating blades, flat blades, curved blades, perforated plates, and swirling assembly.
37-38.	(Cancelled).
39.	(Previously Presented) The desalting and dehydrating system of claim 22, wherein the washing and desalting device further comprises:
a first mounting member and a second mounting member that are affixed inside the first receiving cavity in a spaced manner in the longitudinal direction of the first receiving cavity, wherein a first end of each filament is connected with the first mounting member, and a second end of each filament is connected with the second mounting member, the first end of each filament is adjacent to the first liquid inlet, and the second end of each filament is adjacent to the first liquid outlet, and/or
a first material distributor provided in the first receiving cavity and disposed between the first liquid inlet and the first end of the filament, wherein a liquid inlet of the first material distributor is in communication with the first liquid inlet.
40.	(Previously Presented) The desalting and dehydrating system of claim 22, wherein the first shell further comprises a circulating liquid outlet in communication with the first receiving cavity, and the washing and desalting device further comprises a circulating pump having an inlet connected with the circulating liquid outlet and an outlet connected to the first liquid inlet.
41.	(Previously Presented) The desalting and dehydrating system of claim 22, wherein a cross sectional area of the first receiving cavity is circular in shape, and a ratio of a length of the first receiving cavity to a diameter of the cross sectional area of the first receiving cavity is (10-100):1.
42.	(Previously Presented) The desalting and dehydrating system of claim 22, wherein:
each of the plurality of filament is an oleophilic and hydrophobic filament, or
the plurality of filaments includes oleophilic and hydrophobic filaments and metal filaments.
43.	(New) The desalting and dehydrating system of claim 22, wherein the second shell and the demulsifying module are arranged horizontally.
44.	(New) The desalting and dehydrating system of claim 22, wherein at least a part of an edge of each through-hole is linear.
45.	(New) The desalting and dehydrating system of claim 44, wherein the plurality of through-holes are polygonal holes.
46.	(New) The desalting and dehydrating system of claim 22, wherein the demulsifying module is curled into a spiral shape.
47.	(New) The desalting and dehydrating system of claim 22, wherein a surface porosity of the demulsifying module is 50%-95.
48.	(New) The desalting and dehydrating system of claim 22, wherein each of the first separating module and the second separating module comprises a plurality of the fiber braided layers stacked together.
49.	(New) The desalting and dehydrating system of claim 22, wherein the
oleophilic and hydrophobic filaments are made of at least one of materials selected from the group consisting of polyester, polyethylene, polypropylene, polyvinyl chloride, polytetrafluoroethylene, acrylics, and nylon, and the hydrophilic and oleophobic filaments are polypropylene filaments.
50.	(New) The desalting and dehydrating system of claim 22, wherein the oleophilic and hydrophobic filaments and the hydrophilic and oleophobic filaments are woven in an X-pattern, V-pattern, splay pattern, Q-pattern, water-drop pattern, or diamond pattern.
51.	(New) The desalting and dehydrating system of claim 22, wherein the first separating module and the second separating module are spaced from each other so that a steady flow area is formed between the first separating module and the second separating module, and the third liquid inlet in communication with the steady flow area.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777